Mr. Justice Magruder delivered the opinion of the Court: This was an appeal from an order of the County Court of Logan County to the Circuit Court of that county; the Circuit Court dismissed the appeal; the Appellate Court has affirmed such dismissal, and the ease is brought here by a further appeal. The main question discussed by the counsel on both sides, and the only one which we deem it necessary to decide, is this: was the appeal properly taken from the County Court to the Circuit Court, or should the case have been brought directly to this Court by writ of error issued herefrom to the County Court ? Before July 23, 1868, the appellant, Randolph, was appointed by said County Court administrator of the estate of William H. Young, deceased. On that day there was a final settlement of the estate, and an order was then entered directing the appellant, as such administrator, to pay to the trustees of schools of T. 19 N. R. 2 W. the sum of $812.10. After the lapse of many years, the County Court entered another order, wherein, after finding, that appellant had failed to pay over the money within thirty days after demand made for it, it was “thereupon ordered, adjudged and decreed by the Court that said Wm. P. Randolph, Admr. as aforesaid, pay to the said trustees, etc., said sum of $2287.92 under said former order of the Court, the said sum being the principal sum together with the legal interest due thereon, and that said payment be made within twenty days from this day, and that said Admr. pay all costs of this proceeding in like time; * * * that, upon the failure of said * * * admr. to pay said sum of money so ordered paid * * * he * * * be committed to the county jail of Logan County until payment of said money and until released by due process of law.” (Secs. 114 and 115, chap. 3, Starr & 0. Stat. pages 243 and 244). It was from this last order that the appeal was taken to the Circuit Court. We think that such appeal was properly taken. Sec. 124 of the “Act in regard to the administration of estates” (Starr & C. Ann. Stat. page 247) provides, that “appeals shall be allowed from all judgments, orders or decrees of the county court, in all matters arising under this Act, to the Circuit Court, in favor of any person who may consider himself aggrieved by any judgment, order or decree of such court,” etc. The order appealed from was in a matter which arose under said Act. Again, section 122 of the Act approved March 26, 1874, entitled “An Act to extend the jurisdiction of county courts,” etc., found in chap. 37 of Rev. Stat. under the head of “County Courts,” (Hurd’s Rev. Stat. 1885, page 367; Starr & C. Ann. Stat. page 728), provides that “appeals may be taken from the final orders, judgments and decrees of the county courts to the circuit courts of their respective counties,” etc., except in certain specified cases, etc. This section 122 was discussed in The People ex rel. v. Prenclergast, 117 Ill. 588. In the Prendergast case an order similar to the one now under consideration was held to be a final order within the meaning of. said section 122, and the following language there used .is applicable here: “relator was adjudged and decreed by the court to pay to petitioners in that cause the sum of $2387.95 by a certain date fixed by the order of the court. No element of a final decree is wanting in the case. The decree is absolute, and requires the unconditional payment by relator, with-„ in a short period fixed, to petitioners of the amount of money found due from him. That is as much a final judgment as if the court had awarded execution for its collection. The manner of enforcing payment, whether by execution or by attachment for disobedience to the judgment and decree of the court, does not affect the character of the decree. Whether enforced in one way or the other, it is none the less a final decree. Not the slightest doubt is entertained that an appeal would lie from the order of the County Court, ” etc. Counsel for appellees contend that the order now under consideration is an order committing the appellant for contempt of court, and that there is no appeal from the county to the circuit court in case of such an order of committal for contempt, but that the process of review must be by writ of error from the Supreme Court to the county court. The case of Haines v. The People, 97 Ill. 161, is relied upon in support of this contention. In the Haines case, the order appealed from was as follows: “Ordered by the court that the said J. Charles Haines be committed to the common jail of Cook County, Illinois, until he shall comply with the requirements of an order made and entered of record December 8, A. D. 1879, or until the further order of the court.” This was a simple order committing the party to jail, and not a judgment for money to be paid within a fixed time. In the case at bar, there is a final order or judgment that appellant pay so much money within twenty days, and, in default of his doing so, that he be committed to jail. The order that he be committed to jail is merely ancillary to the money judgment. The commitment, like an execution, is the process consequent upon the judgment, and to be resorted to for its enforcement. The final order of payment is one which the appellant has a right to have reviewed, and, by the terms of the statute, such review can be had by appeal to the circuit court. The judgments of the Appellate and Circuit Courts are reversed and the cause is remanded to the Circuit Court. Judgment reversed.